[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 08-11401                  MARCH 6, 2009
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                   D. C. Docket No. 02-00029-CR-1-MMP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

SHEILA GILLINS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (March 6, 2009)

Before BIRCH, CARNES and WILSON, Circuit Judges.

PER CURIAM:

     Sheila Gillins appeals her 60-month mandatory minimum sentence for
conspiracy to distribute and possess with intent to distribute more than 100

marijuana plants, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(vii) and 846.

After pleading guilty, Gillins absconded for nearly four years before being

apprehended for sentencing. On appeal, Gillins argues that the district court erred

in denying her safety-valve relief pursuant to § 5C1.2 of the U.S. Sentencing

Guidelines (“U.S.S.G.”).1 We find no error and AFFIRM.

                                     I. BACKGROUND

       On 23 July 2002, law enforcement officers spotted marijuana growing in a

wooded area next to a mobile home in Levy County, Florida.2 A search of the

mobile home resulted in the seizure of numerous marijuana plants, lights, pots,

timers, bagged marijuana, and other items related to a marijuana growing

operation. In all, authorities seized 320 marijuana plants from inside and outside

the residence as well as 121 harvested root bases. At the time of her arrest, Gillins

acknowledged that she and her boyfriend, Raymond Reed, owned the mobile home

and that they had been growing marijuana for the past eight months. Gillins



       1
        Gillins also attempts to adopt the brief of her co-defendant, Raymond Reed, that was filed
in a separate appellate case. This adoption fails, however, because “Federal Rule of Appellate
Procedure 28(i) does not permit such adoption by reference between (non-consolidated) cases, and
the defendants have not separately moved to adopt the briefs.” United States v. Bichsel, 156 F.3d
1148, 1150 n.1 (11th Cir. 1998) (per curiam).
       2
       Unless otherwise noted, the facts are taken from the factual basis attached to Gillins’ plea
agreement entered on 26 November 2002. See R1-41 at Factual Basis for Plea.

                                                2
claimed that Reed primarily took care of the plants and that she occasionally

watered them. Additionally, Gillins informed authorities that a man named Earl

Gray assisted them in cultivating the plants and had provided written instructions

for their maintenance. At the agents’ request, Gillins called Reed and told him to

return because the marijuana had been discovered.

      On 26 November 2002, Gillins pled guilty to count one of the indictment –

conspiracy to distribute and possess with intent to distribute more than 100

marijuana plants. R1-41 at 1; R1-13; R3 at 19, 27. She agreed “to cooperate fully

and truthfully” with investigating authorities concerning the marijuana operation.

R1-41 at 3. Prior to sentencing, Gillins absconded in December 2002 and a

warrant was issued for her arrest. R1-46. Authorities captured her in October

2006 and returned her for sentencing. R1-55.

      At a sentencing hearing on 20 February 2008, Special Agent Wayne

Andrews from the Drug Enforcement Administration testified about Gillins’

cooperation. Asides from her statements on the day she was arrested, Agent

Andrews knew of no other disclosures or debriefing of Gillins. R6 at 20-22, 28. A

debriefing would have focused on identifying other individuals involved in

growing and distributing the marijuana. Id. at 28. Agent Andrews explained that

Gillins could no longer be of assistance, however, because the statute had run and



                                          3
the investigation had terminated when Gillins and Reed absconded. Id. at 26.

Gillins did not testify at the sentencing proceeding or call any witnesses to support

the application of safety-valve relief. The district court ruled that a safety-valve

reduction was not warranted because Gillins had not fully and completely

disclosed all the information she knew. Id. at 36. The court subsequently

sentenced Gillins on 18 March 2008 to the mandatory minimum of 60 months of

imprisonment. R5 at 15; R1-165.

      On appeal, Gillins contends that she was entitled to safety-valve relief

because she provided a full and truthful statement of the facts relating to her

offense conduct, she accepted responsibility for her role, and she identified Reed

and Gray as her accomplices. Alternatively, Gillins submits that the district court

should have continued her sentencing hearing for further debriefing before ruling

on the safety-valve issue.

                                  II. DISCUSSION

      The safety-valve provision of U.S.S.G. § 5C1.2(a) enables sentencing

without regard to the statutory minimum for certain offenses if five requirements

are met. See United States v. Milkintas, 470 F.3d 1339, 1344 (11th Cir. 2006) (per

curiam). A defendant who satisfies these criteria is eligible for a two-level

reduction in offense level. See id.; see also U.S.S.G. § 2D1.1(b)(11). Only the



                                           4
fifth requirement is at issue here, the “tell-all provision”. United States v. Johnson,

375 F.3d 1300, 1302 (11th Cir. 2004) (per curiam) (quotation marks and citation

omitted). Under U.S.S.G. § 5C1.2(a)(5), “[t]he burden is on the defendant to come

forward and to supply truthfully to the government all the information that [s]he

possesses about [her] involvement in the offense, including information relating to

the involvement of others and to the chain of the narcotics distribution.” Milkintas,

470 F.3d at 1345 (quotation marks and citation omitted). The government has no

duty to solicit information from the defendant. See id. at 1345-46. Consequently,

defendants are not entitled to safety-valve relief merely because the government

never debriefed them. See id. at 1346.

      A defendant should ordinarily disclose all the information she knows prior

to the sentencing hearing. See United States v. Garcia, 405 F.3d 1260, 1275 (11th

Cir. 2005) (per curiam). If the factual circumstances warrant a continuance,

however, a district court may continue a sentencing hearing for further debriefing.

See id. (concluding that a continuance was warranted because the defendant did

not speak English, his attorney mistakenly thought a sufficient disclosure had

already been made, and there was no evidence that the defendant’s failure to

debrief fully was “an attempt to mislead, manipulate, stall or delay”). We review a

district court’s factual determinations for clear error and its legal interpretations of



                                            5
the safety-valve provision de novo. See Milkintas, 470 F.3d at 1343.

      Here, the district court did not clearly err in finding that Gillins failed to

provide complete disclosure. Since Gillins was charged with conspiring to

distribute marijuana and to possess with intent to distribute, she was required to

disclose all information she had related to the distribution chain. See id. at 1345.

It is undisputed that Gillins made no proffer after her arrest in July 2002. Her

statements on that day only identified her two accomplices who cultivated the

marijuana. Gillins never provided the government with any information about the

buyers and sellers of the vast quantities of marijuana grown at her home.

Furthermore, Gillins never testified that she had fully disclosed all the information

she possessed concerning the marijuana operation. Nor did any other witnesses

testify on her behalf. Instead of meeting her burden of providing complete

information, Gillins absconded and hid from authorities for almost four years.

Accordingly, the district court correctly concluded that Gillins did not qualify for

safety-valve relief because she failed to meet her affirmative responsibility to

disclose truthfully all the information and evidence she had about her offense

conduct. See Johnson, 375 F.3d at 1302-03 (affirming denial of safety-valve relief

where defendant refused to provide any information about the intended distribution

of 273 marijuana plants grown at his residence).



                                            6
      Moreover, we conclude that there was no good cause to continue Gillins’

sentencing for further debriefing. In Garcia, we noted that the most important

factor warranting a continuance was that the defendant was not trying to stall or

delay his sentencing. See Garcia, 405 F.3d at 1275. In contrast, Gillins effectively

delayed her sentencing more than five years by fleeing from authorities. Even after

she was recaptured in late 2006, her sentencing hearing was continued numerous

times before she was finally sentenced in March 2008. R1-86 at 2, 118 at 2, 134,

165. Despite this lengthy delay, Gillins never proffered additional information nor

testified that she had made a full disclosure. In any event, the investigation had

been terminated upon her flight. Under these factual circumstances, the district

court correctly declined to continue the hearing for the purpose of further

debriefing.

                                III. CONCLUSION

      We conclude that the district court did not err in determining that Gillins was

ineligible for safety-valve relief based on her failure to provide a complete and

truthful proffer pursuant to U.S.S.G. § 5C1.2(a)(5). Accordingly, we AFFIRM

Gillins’ mandatory minimum sentence of 60 months of imprisonment.

      AFFIRMED.




                                           7